PER CURIAM.
We reverse and remand the trial court’s order requiring the former husband to pay the wife’s health insurance for a period of 375 months. While the trial court had jurisdiction to award health insurance as some form of alimony pursuant to a stipulation between the parties, it is not readily apparent from the record why the former husband is required to make the payments and what legal justification exists for the period which is chosen. We are, therefore, required to reverse and remand for further proceedings. See Swanston v. Swanston, 746 So.2d 566 (Fla. 1st DCA 1999) (holding final judgment of dissolution of marriage that failed to include findings of fact in support of alimony award was legally deficient); Spence v. Spence, 669 So.2d 1110 (Fla. 1st DCA 1996) (reversing judgment where trial court failed to make specific findings justifying award of rehabilitative alimony).
JOANOS, WOLF and BENTON, JJ., concur.